17‐1145 
     Braten v. Kaplan   
                                                                                                      
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                                      
                                  SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
                   At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
     the City of New York, on the 9th day of May, two thousand eighteen. 
      
     PRESENT:   
                   JOHN M. WALKER, JR., 
                   DENNIS JACOBS, 
                            Circuit Judges, 
                   KATHERINE B. FORREST,1 
                            District Judge. 
     _____________________________________ 
      
     Milton Braten, 
                            Plaintiff‐Appellant, 
      
                   v.                                                          17‐1145 
                                                                          
     Eliot Kaplan,   
                            Defendant‐Appellee. 
     _____________________________________ 
      

     1  Judge Katherine B. Forrest, of the United States District Court for the Southern District 
     of New York, sitting by designation. 

                                                    1 
FOR PLAINTIFF‐APPELLANT:                        Milton Braten, pro se, Greenville, SC. 
 
FOR APPELLEE:                                   Stephen D. Straus (Andrew N. Adler, on the 
                                                brief), Traub Lieberman Straus & 
                                                Shrewsberry LLP, Hawthorne, NY. 
 
 
        Appeal  from  a  judgment  of  the  United  States  District  Court  for  the  Southern 
District of New York (Batts, J.). 
         
        UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED,  ADJUDGED, 
AND DECREED that the judgment of the district court is AFFIRMED.   
         
        Milton Braten, pro se, appeals from a judgment of the United States District Court 
for the Southern District of New York (Batts, J.) dismissing, on summary judgment, his 
claim  for  legal  malpractice  against  Eliot  Kaplan,  who  represented  Braten  in  divorce 
proceedings.    The district court adopted the findings of the magistrate judge’s Report 
and  Recommendation  (“R&R”).    The  R&R  found  that,  under  the  continuing 
representation doctrine, the three‐year statute of limitations began to run on May 2, 2004 
when Braten drafted a letter to the state court requesting Kaplan’s removal as counsel, 
and that his May 7, 2007 complaint was therefore time‐barred.    We assume the parties’ 
familiarity with the underlying facts, the procedural history of the case, and the issues on 
appeal.   
         
        We  review  de  novo  a  grant  of  summary  judgment,  VKK  Corp.  v.  Nat’l  Football 
League,  244  F.3d  114,  118  (2d  Cir.  2001),  “view[ing]  the  evidence  in  the  light  most 
favorable  to  the  party  opposing  summary  judgment,  . . .  draw[ing]  all  reasonable 
inferences in favor of that party, and . . . eschew[ing] credibility assessments.”    Amnesty 
Am. v. Town of W. Hartford, 361 F.3d 113, 122 (2d Cir. 2004) (internal quotation marks 
omitted).    Summary judgment is appropriate if there is no genuine issue of material fact 
and the moving party is entitled to judgment as a matter of law.    Fed. R. Civ. Proc. 56. 
         
        Diversity actions arising from New York state claims are subject to New York’s 
three‐year statute of limitations for malpractice suits.    See N.Y. C.P.L.R. § 214; Stuart v. 
Am. Cyanamid Co., 158 F.3d 622, 626 (2d Cir. 1998).    A malpractice claim accrues “when 
all the facts necessary to the cause of action have occurred and an injured party can obtain 
relief in court,” even if the injured party is ignorant of the defendant’s conduct.    McCoy 
v.  Feinman, 99 N.Y.2d 295,  301 (2002) (quoting Ackerman v. Price Waterhouse, 84  N.Y.2d 
535, 541 (1994)).    However, under the continuous representation doctrine, the statute of 

                                                2 
limitations  is  tolled  while  there  is  a  “mutual  understanding  of  the  need  for  further 
representation on the specific subject matter underlying the malpractice claim,” Zorn v. 
Gilbert, 8 N.Y. 3d 933, 934 (2007) (quoting McCoy, 99 N.Y.2d at 306), such that the parties 
reasonably  intend  “their  professional  relationship  of  trust  and  confidence  . . .  would 
continue,” Shumsky v. Eisenstein, 96 N.Y.2d 164, 170 (2001).    Accordingly, a client’s trust 
and confidence in his attorney is a predicate for the continuous representation doctrine.   
See Coyne v. Bersani, 61 N.Y.2d 939, 940 (1984); Farage v. Ehrenberg, 124 A.D.3d 159, 167 (2d 
Dep’t 2014); Aaron v. Roemer, Wallens & Mineaux, L.L.P., 272 A.D.2d 752, 755 (3d Dep’t 
2000).    In  order  to  invoke  the  doctrine,  a  plaintiff  must  provide  “clear  indicia  of  ‘an 
ongoing, continuous, developing, and dependent relationship between the client and the 
attorney.’”    Farage, 124 A.D.3d at 164 (quoting Aseel v. Jonathan E. Kroll & Assoc., PLLC, 
106 A.D.3d 1037, 1038 (2d Dep’t 2013)). 
          
         As  the  R&R  concluded,  the  continuous  representation  doctrine  did  not  toll  the 
statute of limitations beyond May 2, 2004.    That day, Braten drafted a letter to the state 
court stating his dissatisfaction with Kaplan, accusing Kaplan of fraud and malpractice, 
and asking the court to remove Kaplan as his counsel.    Although Braten argues that he 
was uncertain of his intentions until he completed the letter on May 6 or submitted it on 
May 10,2  Braten stated during his deposition that the purpose of writing the letter was to 
remove Kaplan as his counsel because he did not trust him anymore.    Accordingly, the 
letter  and  testimony  evidence  that  Braten  lost  trust  and  confidence  in  Kaplan  no  later 
than May 2, 2004. 
          
         Braten also argues that the toll should be extended to May 10, 2004, when Kaplan 
filed  a  letter  application  on  Braten’s  behalf,  indicating  there  was an  ongoing  attorney‐
client  relationship.    But  Kaplan’s  filing  of  the  letter  application  does  not  sufficiently 
establish that Braten’s trust and confidence had been restored after May 2.    See Aaron, 
272 A.D.2d at 755.    Moreover, Braten did not withdraw his request for new counsel after 
Kaplan filed the letter application, and proceeded to retain new representation, conduct 
that  suggests  the  letter  application  did  not  restore  the  relationship  of  trust  and 
confidence.    Braten has therefore failed to provide clear indicia that the attorney‐client 
relationship continued beyond May 2 such that tolling would continue.    See Coyne, 61 
N.Y.2d at  940; Farage, 124 A.D.3d at 164.    Accordingly, there is no genuine dispute of 
material fact as to whether Braten’s action is time‐barred. 
          
          


 Braten notes that if the statute of limitations expired on May 6, 2007, a Sunday, his 
2 

action could have been timely filed on the following Monday, May 7, 2007. 

                                                 3 
      We  have  considered  Braten’s  remaining  arguments  and  conclude  that  they  are 
without merit.    Accordingly, we AFFIRM the judgment of the district court. 
       
                                         FOR THE COURT:   
                                         Catherine O’Hagan Wolfe, Clerk of Court 




                                            4